U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
OGC/LIT
NUMBER: 5580.09
DATE:
March 20, 2018

Inmate Property Claims

Approved: Mark S. Inch
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
All claims for damage to, or loss of, an inmate’s privately owned property detained by staff should
be processed under the Small Claims Act, 31 U.S.C. § 3723. This Program Statement instructs
staff on the system for filing, investigation, and payment of these inmate property claims.
a. Program Objectives. The expected results of this program are:
■ Inmate property claims will be acknowledged, investigated, and approved or denied within the
time frames and according to the procedures in this Program Statement.
b. Institution Supplement. None required. Should local facilities make any changes
outside the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
2. DELEGATION OF AUTHORITY
Regional Counsel are delegated authority to consider, adjust, determine, compromise, settle, and
pay inmate property claims filed under the Small Claims Act, 31 U.S.C. § 3723.

3. FILING A SMALL CLAIM
a. Requirements to File a Claim Under 31 U.S.C. § 3723. All claims must meet the following
statutory requirements:
■ Claim is for damage to, or loss of, a current or former BOP inmate’s privately owned property.
■ Loss must be caused by the negligence of an officer or employee of the U.S. Government
acting within the scope of employment.
■ Claim must be submitted within 1 year after accrual.
■ A claim may not be settled for more than $1,000.
b. Who May File a Claim. A claim may be filed by an inmate who is the owner of the damaged
or lost property. A person acting on the inmate’s behalf as an agent, parent, guardian, or other
representative may file a claim if that person provides written permission from the inmate to act on
his/her behalf. If the inmate authorizes a lawyer or other representative to act on his/her behalf,
the Bureau will correspond only with that representative, not the claimant.
c. Time Constraints on Filing a Claim. The claim must be filed within one year after the claim
accrues.
d. Claims Should Be Filed on Form BP-A0943. Inmates should file claims under 31 U.S.C. §
3723 using BP-A0943, Small Claims for Property Damage or Loss, and provide all necessary
information, including:
■
■
■
■
■
■
■
■
■

Date of incident.
Place where the incident occurred.
Explanation of events.
Witnesses.
Description of property loss or damage.
Proof of ownership.
Sum certain claimed.
Date of claim.
Claimant or authorized representative’s signature.

e. Claims Should Be Submitted to the Regional Office. The claim should be submitted to the
Regional Office in the region where the property loss occurred. Institution staff should not accept
claims submitted at the institution. If an inmate files a claim regarding property lost during a
transfer, ordinarily that claim is handled by the sending institution (with the assistance of the
receiving institution providing property forms). Claims submitted to the wrong location will be
transferred to the appropriate Bureau Office.
P5580.09

3/20/2018

2

f. Claims Should Be Tracked. Regional Counsel staff will track all claims that are filed
properly within their regions. Claims will not be closed until they are settled, denied, rejected, or
transferred to another agency.
4. PROCESSING A SMALL CLAIM
a. Acknowledgment Letter. If the claimant has provided all necessary information to process
the claim (such as time, date, place where the incident occurred, and a specific damages request),
staff should send an acknowledgment letter to the claimant indicating the filing date and a claim
number. Staff should also notify the claimant of his/her responsibility to inform the agency of
any changes in address. Staff should reject claims that are unclear, illegible, fail to specify a sum
certain or fail to provide a signature.
Regional Counsel and Office of General Counsel staff will date-stamp all claims on the date they
are received, whether the claims are received in the proper office or not. A claim that is
transferred to another Bureau office is considered filed on the date when the claim was received by
the transferring office. The office responsible for the claim will then notify the claimant that the
claim was transferred.
b. Investigation. The Regional Office will refer the claim to the appropriate institution or office
for investigation. The claimant or representative can be required to provide additional
information during the investigation. Failure to respond within 60 days may result in the rejection
or denial of the claim. Claims filed by inmates in the Witness Security Program (WITSEC) must
be handled in the same manner as other claims, except that all correspondence and the resulting
investigation must be sent through the Inmate Monitoring Branch, Correctional Programs
Division.
c. Final Decision on Each Claim. The Regional Counsel, or designee, will review the
investigation and the supporting evidence, and render a decision on all claims properly filed in the
Regional Office. After considering the merits of the claim, the Regional Counsel may deny or
propose a settlement of the claim. The settlement limit for claims filed under 31 U.S.C.§ 3723 is
$1,000.
d. Inmate Property Claims Filed under the FTCA Should Be Denied. If an inmate property
claim is incorrectly filed under the FTCA instead of 31 U.S.C. § 3723, staff should deny the FTCA
claim. However, staff can consider the claim under 31 U.S.C. § 3723 without the claimant filing
another claim.

P5580.09

3/20/2018

3

e. Depreciation Must Be Considered. Staff must consider depreciation of lost or damaged
property when settling a claim. The Bureau of Prisons Depreciation Guide is available on
Sallyport.
f. Requests for Reconsideration. If a claim is denied or the claimant is dissatisfied with the
settlement offer, the claimant may request, in writing, that the Bureau reconsider the claim. The
request for reconsideration must be submitted within three months after the date of the decision
letter to the appropriate Regional Office. The claimant should include additional evidence of
injury or loss to support the request for reconsideration. There is no judicial review for claims
decided under 31 U.S.C. § 3723.
g. Timing for BOP Response. Generally, claimants should receive a decision regarding their
claims within six months of when they properly file the claim.
h. Settlements Will Be Paid From the Judgment Fund. All settlements of 31 U.S.C. § 3723
claims are forwarded to the Judgment Fund Section, Financial Management Service, Department
of the Treasury, for payment.
REFERENCES
Program Statements
P1320.06
Federal Tort Claims Act (8/1/03)
Other References
31 U.S.C. § 3723
5 U.S.C. § 2105
BOP Forms
BP-A0943

Small Claims Act
Title 5, Definition of Employee

Small Claims for Property Damage or Loss

ACA Standards
None.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5580.09

3/20/2018

4

